Citation Nr: 0403611	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  01-08 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania


THE ISSUES

1.  Eligibility for Service Disabled Veterans' (RH) Insurance 
under 38 U.S.C.A. § 1922(a) (West 2002).

2.  Eligibility for waiver of premiums under 38 
U.S.C.A. § 1912(a) (West 2002).

(The issues of entitlement to service connection for a back 
disability and to a compensable disability rating for 
residuals of a fracture of the right cervical rib are the 
subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
March 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 determination by the VA 
ROIC in Philadelphia, Pennsylvania, which determined that the 
veteran was not eligible for RH insurance, and which 
determined that she was not eligible for a waiver of premiums 
under 38 U.S.C.A. § 1912(a).

This appeal is REMANDED to the ROIC via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

The veteran must be notified of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate her claims.  As 
part of that notice, the RO must indicate which portion of 
that information and evidence, if any, is to be provided by 
the claimant, and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The veteran has not received the specific notice prescribed 
by 38 U.S.C.A. § 5103(a) (West 2002) and Quartuccio, supra.  
Hence this case must be remanded in order for the RO to 
provide the veteran and her representative with such notice.

It also appears that additional evidence has been received 
since the ROIC issued its statement of the case.  This 
evidence has not been considered by the ROIC, and the Board 
is not permitted to consider it in the first instance.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003).

In light of the foregoing, the case is remanded to the ROIC 
for the following:

1.  The ROIC should provide the veteran 
with a VCAA notice letter pertaining to 
her claims for entitlement to Service 
Disabled Veterans' (RH) Insurance under 
38 U.S.C.A. § 1922(a), and for waiver of 
premiums under 38 U.S.C.A. § 1912(a).

2.  The ROIC should re-adjudicate the 
veteran's claims in light of the evidence 
received since its statement of the case.  
If the claims remain denied, the ROIC 
should issue a supplemental statement of 
the case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the ROIC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
ROIC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

